[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1267

                    MICHAEL L. LARKIN,

                  Plaintiff, Appellant,

                            v.

                JOHN J. MARSHALL, ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert E. Keeton, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Michael L. Larkin on brief pro se.
 Nancy Ankers White, Special Assistant Attorney General and
Robert Palumbo, Counsel on brief for appellees.

November 18, 1998

                                           Per Curiam.  After carefully reviewing the briefs and
record on appeal, we affirm the judgment below on the well
reasoned decision of the district court.  Prison officials may
adopt restrictive policies needed to preserve security and
discipline.  Wood v. Clemons, 89 F.3d 922, 928 (1st Cir. 1996). 
Limiting access to facilities during the regularly-scheduled
periods at issue or during occasional emergencies is not cruel
and unusual punishment.  According to the record, the
disciplinary actions were adequately justified by non-
retaliatory considerations.  Gomes v. Fair, 738 F.2d 517 (1stCir. 1984).  
          Affirmed.  Loc. R. 27.1.

                           -2-